          Case 1:18-cr-00598-DLC Document 15 Filed 11/28/18 Page 1 of 4



                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     November 27, 2018

BY ECF
The Honorable Denise L. Cote
United States District Judge
Southern District of New York
500 Pearl Street, Room 1910
New York, New York 10007

        Re:      United States v. Julio Palermo, 18 Cr. 598 (DLC)

Dear Judge Cote:

        The defendant in the above-captioned case is scheduled to be sentenced on November 30,
2018. The Government respectfully submits this letter in connection with that sentencing. As set
forth in the Presentence Investigation Report (“PSR”), the United States Sentencing Guidelines
(“Guidelines” or “U.S.S.G.”) range applicable to this defendant is seventy to eighty-seven
months’ imprisonment. (PSR at 19). The Probation Office recommends a sentence of thirty-five
months’ imprisonment. (PSR at 20). For the reasons set forth below, the Government submits
that the Court should impose a sentence within the Guidelines range of seventy to eighty-seven
months’ imprisonment.

   I.         Offense Conduct

        On April 25, 2018, officers of the New York City Police Department were on patrol in
the Bronx when they heard what they believed to be a firearm discharging a short distance away.
(PSR ¶ 6). Upon approaching the area, they observed Mr. Palermo attempting to place a firearm
into his waistband. Id. Palermo, after being told to stop by the officers, ran from them and tossed
the firearm over a nearby fence. (PSR ¶ 8). Once arrested, Palermo spontaneously told the
officers that the firearm could be found over the fence and it was then later recovered by
members of the NYPD. (PSR ¶¶ 9-10)

       Once transported back to the precinct, NYPD officers Mirandized and interviewed the
defendant. (PSR ¶ 11). During the videotaped interview, the defendant admitted that he
discharged the firearm and had tossed it over the fence. (PSR ¶ 11).

        The defendant has been in custody since his arrest on April 25, 2018.
          Case 1:18-cr-00598-DLC Document 15 Filed 11/28/18 Page 2 of 4



Hon. Honorable Denise L. Cote
November 27, 2018
Page 2 of 4

   II.     The Defendant’s Plea and Applicable Guidelines Range

       On August 17, 2018, the defendant pled guilty to the Information, which charged him
with being a felon in possession of a firearm, in violation of Title 18, United States Code,
Section 922(g)(1).

         In the PSR, finalized on November 9, 2018, the Probation Office conducted a Guidelines
calculation and concluded that the defendant’s applicable Guidelines range was seventy to
eighty-seven months’ imprisonment. (PSR at 19). The Probation Office recommended a sentence
of thirty-five months’ imprisonment, to be followed by a three-year term of supervised release
(PSR at 20).

   III.    Applicable Law

        Although the Guidelines are no longer mandatory, they provide strong and relevant
guidance to the Court following United States v. Booker, 543 U.S. 220 (2005), and United States
v. Crosby, 397 F.3d 103 (2d Cir. 2005). “[A] district court should begin all sentencing
proceedings by correctly calculating the applicable Guidelines range”—that range “should be the
starting point and the initial benchmark.” Gall v. United States, 552 U.S. 38, 49 (2007). As the
Second Circuit has remarked en banc, although the Guidelines do not dictate a presumptively
reasonable sentence, they are not merely a “body of casual advice.” United States v. Cavera, 550
F.3d 180, 189 (2d Cir. 2008) (internal quotation marks omitted). The Guidelines’ relevance
throughout the sentencing process stems in part from the fact that, while they are advisory, “the
sentencing statutes envision both the sentencing judge and the Commission as carrying out the
same basic § 3553(a) objectives,” Rita v. United States, 551 U.S. 338, 348 (2007), and the
Guidelines are “the product of careful study based on extensive empirical evidence derived from
the review of thousands of individual sentencing decisions,” Gall, 552 U.S. at 46; see also Rita,
551 U.S. at 349.

        After making the initial Guidelines calculation, a sentencing judge must then consider the
seven factors outlined in Title 18, United States Code, Section 3553(a), including, among others,
the nature and circumstances of the offense, the history and characteristics of the defendant, and
the need to avoid unwarranted sentencing disparities.

        In determining the appropriate sentence, the statute directs judges to “impose a sentence
sufficient, but not greater than necessary, to comply with the purposes” of sentencing, including:

               (A)    to reflect the seriousness of the offense, to promote respect for the law,
                      and to provide just punishment for the offense;

               (B)    to afford adequate deterrence to criminal conduct;
          Case 1:18-cr-00598-DLC Document 15 Filed 11/28/18 Page 3 of 4



Hon. Honorable Denise L. Cote
November 27, 2018
Page 3 of 4


               (C)     to protect the public from further crimes of the defendant; and

               (D)     to provide the defendant with needed educational or vocational training,
                       medical care, or other correctional treatment in the most effective manner.

18 U.S.C. § 3553(a)(2). To the extent the District Court imposes a sentence outside the range
recommended by the Guidelines, the Court must “‘consider the extent of the deviation and
ensure that the justification is sufficiently compelling to support the degree of the variance.’”
Cavera, 550 F.3d at 189 (quoting Gall, 552 U.S. at 50).

   IV.     Discussion

       In light of the nature and circumstances of the instant offense, as well as the history and
characteristics of the defendant, the Government respectfully submits that a sentence within the
advisory Guidelines range of seventy to eighty-seven months’ imprisonment would be a fair and
appropriate sentence in this case.

       Three of the factors set forth in 18 U.S.C. § 3553(a) are particularly relevant here, and
weigh in favor of a sentence within the applicable Guidelines range:

              First, a Guidelines sentence is necessary to reflect the seriousness of the offense,
               to promote respect for the law, and to provide just punishment. See 18 U.S.C.
               § 3553(a)(2)(A).

              Second, a Guidelines sentence is necessary to afford adequate deterrence. See 18
               U.S.C. § 3553(a)(2)(B).

              Third, to protect the public from further crimes of the defendant. See 18 U.S.C.
               § 3553(a)(2)(C).

       As to the first of those factors, the defendant’s offense conduct was serious. Firearms
possession poses grave dangers to the community and to those who would interact with the
defendant. The importance of protecting the public from such crimes cannot be overstated.
Further, the danger was heightened because the defendant did not merely possess the firearm, he
discharged it in a public place. The dangerousness of such conduct is self-evident.

        Second, the defendant’s criminal history in conjunction with the nature of the instant
offense counsels in favor of a Guidelines sentence in order to afford adequate deterrence and
protect the public from the defendant’s further crimes. The defendant has an extensive track
record involving the sale and possession of controlled substances. From 1994 to 2017, the
             Case 1:18-cr-00598-DLC Document 15 Filed 11/28/18 Page 4 of 4



Hon. Honorable Denise L. Cote
November 27, 2018
Page 4 of 4

defendant was convicted four times for offenses in connection with controlled substances.
Although the Government does not doubt the seriousness of the defendant’s addiction, that
addiction has led to erratic and violent behavior. The defendant was convicted of attempted
armed robbery in 2002 and fighting officers while resisting arrest in 2016. (PSR ¶¶ 7-10). In the
instant case, the defendant obtained and discharged a firearm before running from law
enforcement. Given the defendant’s admission to having recently injected heroin prior to his
arrest (PSR ¶ 11), his firearms possession was particularly disconcerting. Indeed, his five prior
convictions seem not to have deterred him from returning to abusing controlled substances or
refraining from criminal behavior.

      V.      Conclusion

       The Government respectfully submits that a Guidelines sentence would be fair and
appropriate, and would be sufficient, but not greater than necessary, to serve the legitimate
purposes of sentencing in this case.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney


                                              By:    ___________________________
                                                     Kyle A. Wirshba
                                                     Assistant United States Attorney
                                                     (212) 637-2493

cc:        Defense counsel (via ECF)
